Title: To George Washington from Charles Carroll of Carrollton, 24 July 1794
From: Carroll, Charles
To: Washington, George


               
                  <D>ear Sir
                  Doughoragen [Md.] 24th July 1794
               
               I beg leave to call your attention to the contents of the inclosed letter, and to entreat your compliance with its request, should there be no unforeseen objection to granting it.
               I have been acquainted almost a year with the writer; he is a gentleman of family, of talents, & prudence; his example & knowledge will be of service to the neighbourhood, where he has purchased a farm of about five hundred acres, & means to pass the remainder of his life:  He served during the last war as an officer in the troops commanded by Monr de St Simon at the taking of York.
               The extreme jeaulousy of the ruling power in France makes it very difficult for persons to obtain passports for leaving that country. Thro’ the instrumentality of Mr Monroe this difficulty may perhaps be done away, and you will greatly oblige & render happy a worthy man in reuniting to him by the instrumentality of our minister, an affectionate wife & two infant children.
               If, Sir, you think it expedient to grant Mr Lalandelle this favor, and to write to him upon the Subject, I will forward your letter to him, if inclosed under cover to me.  I am with the greatest respect and esteem Dr Sir yr most hum. Servt
               
                  Ch. Carroll of Carrollton
               
            